         Case 6:20-cv-00651-ADA Document 22-5 Filed 12/16/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION



 GREATGIGZ SOLUTIONS, LLC,                      CIVIL ACTION NO. 6:20-cv-00651-ADA

 Plaintiff,

         v.                                     JURY TRIAL DEMANDED

 LYFT, INC.,

         Defendant.                             The Honorable Alan D Albright




       [PROPOSED] ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
               COMPLAINT FOR FAILURE TO STATE A CLAIM

        After consideration of Defendant’s Motion to Dismiss Complaint for Failure to State a

Claim pursuant to Rule 12(b)(6), the Court finds that the Motion to Dismiss should be GRANTED.

        IT IS THEREFORE ORDERED that Plaintiff’s complaint is dismissed.



        SIGNED ON THIS THE ______ day of _____________________, 2021.

                                               _________________________________
                                               Alan D Albright
                                               UNITED STATES DISTRICT JUDGE
